Crawford, Justice.
The city of Atlanta adopted an ordinance which declared that no cattle of any kind should be allowed to run at large upon the streets. For the enforcement of this ordinance a penalty, by fine or imprisonment, was *65provided against the owner, upon conviction, for a viola" tion thereof.
The plaintiffs in error filed their bill in equity, asking an injunction against the city prohibiting her from the enforcement of this ordinance. The chancellor held that injunction did not lie to restrain proceedings in a criminal matter. In this judgment he followed the ruling made by this court in the case of Phillips et al., vs. The Mayor, etc., of Stone Mountain, 61 Ga., 386; and therefore committed no error.
Judgment affirmed.